UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
A.N.S.W.E.R. COALITION,                   )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )                  Civil Action No. 05-0071 (PLF)
                                          )
KEN SALAZAR,                              )
      Secretary of the Interior, et al.,  )
                                          )
                          1
             Defendants.                  )
__________________________________________)


                           MEMORANDUM OPINION AND ORDER

               The Court is in receipt of the parties’ Joint Report of March 15, 2010, as well as

the parties’ individual proposals for further proceedings, both also filed on March 15, 2010.

After reviewing the documents, it appears to the Court that three issues need resolution:

(1) defendants’ withholding of certain non-privileged documents; (2) plaintiff’s proposal

regarding future depositions; and (3) plaintiff’s proposal with respect to in camera review of

defendants’ privileged documents. The Court will address these issues in turn.

               First, plaintiff asserts that defendants’ production is incomplete because

defendants have not produced a number of non-privileged documents discovered as a result of

the searches recently conducted by defendants. Defendants respond that these documents are not

responsive to plaintiff’s claims relating to the prohibition of sign supports — the issue about

which the Court authorized additional discovery — and therefore need not be produced. The

       1
              The Court has substituted Ken Salazar, the current Secretary of the Interior, for
the former Secretary, Dirk Kempthorne, as a defendant in this case pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure.
Court agrees with defendants. Regardless of whether the documents were discovered as a result

of the recent searches, defendants have no obligation to produce non-responsive or irrelevant

documents.

               Second, plaintiff seeks to take Rule 30(b)(6) depositions of the United States

Secret Service and the National Park Service with regard to the searches they conducted in

response to plaintiff’s discovery requests. As defendants point out, the Court’s November 13,

2007 Order granting plaintiff’s Rule 56(f) motion permitted a Rule 30(b)(6) deposition of the

Secret Service regarding the decision to ban sign supports. See Order, Dkt. No. 56 at 1 (D.D.C.

Nov. 13, 2007). The Court’s Order did not contemplate that plaintiff would be permitted to take

discovery about the discovery process itself, nor did it authorize a Rule 30(b)(6) deposition of the

National Park Service. Accordingly, plaintiff may take a Rule 30(b)(6) deposition of the Secret

Service only, and the deposition shall be limited to the plaintiff’s claims regarding the

prohibition on sign supports.

               Plaintiff also seeks to take the deposition of three individuals — Anne Rowland,

Ramon Rendon, and John Bozzuto. In its Order of November 13, 2007, the Court stated that

“absent further leave of Court” plaintiff was authorized to take depositions of “no more than five

additional individuals or entities ‘involved in the decision making process for the establishment

of the ban [on sign supports] or who have been otherwise involved in the operation of the

checkpoints implementing the ban,’ . . . or who have relevant information concerning the sign

support ban as determined through responses to interrogatories or document production.” See

Order, Dkt. No. 56 at 1-2 (D.D.C. Nov. 13, 2007). Plaintiff may proceed with its intended

depositions so long as the depositions relate to the issues identified in the November 13, 2007


                                                 2
Order and do not pursue discovery about the discovery process. Because Ms. Rowland is a

lawyer, the Court should be contacted promptly if appropriate ground rules cannot be agreed.

                  Finally, plaintiff seeks to have the Court review in camera additional privileged

documents identified by defendants in the privilege log. See Plaintiff’s Notice Identifying

Document’s for In Camera Review Withheld Based on Privilege, Dkt. No. 103 (D.D.C. Mar. 29,

2010). Defendants have taken no position on this issue. The Court will review the documents in

camera as requested by the plaintiff.

                  For the reasons stated above, it is hereby

                  ORDERED that plaintiff may proceed with limited deposition discovery, as

described above and in the Order of November 13, 2007, which shall conclude on or before June

15, 2010; it is

                  FURTHER ORDERED that defendants shall submit for in camera review all of

the documents withheld on claims of privilege in one filing to the Court, including those

identified by the Court in its November 14, 2008 Memorandum Opinion and Order and those

requested by plaintiff in its March 29, 2010 Notice; and it is

                  FURTHER ORDERED that the parties shall appear for a status conference on

June 23, 2010.

                  SO ORDERED.

                                                        _/s/______________________
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge
DATE: 4/23/10




                                                    3